Citation Nr: 0620170	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-24 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to August 30, 1996, 
for a grant of service connection and assignment of a 100 
percent evaluation for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1954 to February 
1956.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 decision of a Decision 
Review Officer at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

In July 2004, the veteran's representative participated in a 
conference with a Decision Review Officer in support of the 
veteran's claim.  A report of that conference is of record. 

The Board REMANDS this claim of to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to an earlier effective date 
for a grant of service connection and assignment of a 100 
percent evaluation for schizoaffective disorder.  Additional 
action is necessary before the Board can decide this claim.  

In written statements submitted during the course of this 
appeal, the veteran's representative presents multiple 
arguments in support of this claim, including that such a 
claim should be granted based on a finding of clear and 
unmistakable error (CUE) in an October 13, 1958 rating 
decision.  To date, the RO has not decided whether the 
October 13, 1958 rating decision should be reversed or 
revised based on CUE.  To ensure the veteran's due process of 
law, the RO should do so on remand.  In the meantime, the 
Board defers the claim on appeal as it is inextricably 
intertwined with the issue of CUE.



This case is REMANDED for the following action:

1.  Consider in the first instance whether 
an October 13, 1958 rating decision, in 
which the RO denied service connection for 
a nervous disorder, should be reversed or 
revised based on a finding of CUE in that 
decision.  

2.  Readjudicate the veteran's claim for 
an earlier effective date based on all of 
the evidence of record.  In so doing, 
respond to all of the veteran's and his 
representative's assertions.  If the claim 
is denied, provide the veteran and his 
representative a supplemental statement of 
the case, which cites the specific law(s) 
and regulation(s) on which the denial is 
based, and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 


development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



